PER CURIAM:
Kai Hansjurgens, a creditor proceeding pro se, appeals from the district court’s dismissal of his appeal of the bankruptcy court’s interlocutory order finding him liable on Donald Bailey’s related claims, pursuant to Fed.R.Bankr.P. 8009(1)(1). This Court does not have to decide whether the district court abused its discretion by dismissing Hansjurgens’s appeal for want of prosecution because he never received leave to appeal the bankruptcy court’s interlocutory order. And the district court did not abuse its discretion in denying such leave where the bankruptcy court had by then entered a final judgment. The district court did not have jurisdiction to consider Hansjurgens’s claims. We affirm the district court’s order dismissing his appeal to that court.
AFFIRMED.